DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a Crohn’s Disease test kit (claims 1, 2, 4-6, 20, 24 and 101-113) in the reply filed on 01/08/2021 is acknowledged.
Applicant’s election of the species of the panel of all of the distinct food preparations as shown in claims 2, 104 and 110 (panel of almond, apple, avocado, barley, broccoli, buck wheat, cabbage, sugar cane, cantaloupe, carrot, cauliflower, celery, chili pepper, chocolate, clam, cola nut, corn, cucumber, eggplant, garlic, grapefruit, green pea, green pepper, honey, lemon, lettuce, lima bean, malt, mustard, oat, olive, onion, orange, oyster, peach, pinto bean, potato, rice, rye, safflower, sardine, scallop, soybean, spinach, squashes, strawberry, string bean, sunflower seed, sweet potato, tea, tobacco, tomato, walnut, wheat, baker's yeast, brewer's yeast, peanut, pineapple, sole, blueberry, grape, chicken, cinnamon, turkey, butter, cottage cheese, cashew, yogurt, cow's milk, egg, millet, coffee, halibut, beef, Swiss cheese, lobster, parsley, pork, shrimp, cheddar cheese, goat's milk, banana, and American cheese), in the reply filed on 01/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors 

Priority
The present application was filed on 10/25/2018 as a continuation of PCT/US2017/0286666 filed 04/20/2017. PCT/US2017/028666 claims benefit of provisional application no. 62/327,917, filed 04/26/2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/13/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
See in particular, there is no concise explanation of relevance (or provided translation) for Non-patent literature No. AZ (Aoki, Akiko, et al.).

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 2, 104 and 110 objected to because of the following informalities:  
 Claims 2, 104 and 110 are objected to for a typographical/spelling error, namely it appears that “buck wheat” should be “buckwheat” (one world). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The independent claims 1, 103 and 109 recite a large genus of distinct Crohn’s Disease food preparations which are described only in terms of functional language, i.e. the plurality that each have a raw p-value of ≤0.07 or a FDR multiplicity adjusted p-value of ≤0.10. See further functional limitations recited at independent claim 103, limiting the claim to at least 70% of the plurality to those that have a raw-p-value of <0.07 or an FDR multiplicity adjusted p-value of <0.10. See also the functional language at claims 6, 105 and 111, reciting wherein the 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus.. .requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
	In the present case, there is insufficient evidence of such an established structure-function correlation or relationship such that one of ordinary skill in the art can readily visualize which food preparations impart the desired/recited functional limitations (serve as Crohn’s Disease food preparations and achieved the desired raw of FDR multiplicity adjusted p-value). The originally filed specification lacks any disclosure of a core structure, such as a particularly required feature/species of such a preparation, combination or panel of the Crohn’s Disease preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no way to confirm what preparations as claimed (or combination/panel as claimed) would be attributed to, or result in, the claimed p-value or FDR 
Crohn’s Disease).
Although the originally filed specification provides at Table 2 (in the appendix to the specification), statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value, these species are not necessarily representative of all food preparations which could be encompassed by the broad language at the independent claims (one cannot envision based on these species, what other species also would exhibit the desired p-values, for example), and further, since p-value is a value determined based on a given population, such as based on a patient group that is not diagnosed or suspected of having Crohn’s Disease (see para [0008] of Applicant’s originally filed specification, or see also para [0073], as a variable adjusted based on other factors such as age and/or gender), the p-values do not appear to be characteristic of the food preparations themselves. This table fails to correlate any particular feature/structure of the preparations themselves, with p-value. Also the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as an “Crohn’s disease food preparation” or “Crohn’s Disease trigger food preparation”.
Furthermore, knowing the identity of one particular food preparation that may be correlated with Crohn’s disease does not put one in possession of any and all food preparations that would be similarly correlated (as is encompassed by the language at the independent claims). The recitation of particular levels/ measures of statistical significant for the claimed test 
See also what was known in the prior art, which supports that p-value is not an inherent or characteristic variable specific to a given product, but rather is a measure of how significant are the results of a method. Dahiru et al., P-value, A True Test Of Statistical Significance? A Cautionary Note, Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26 (IDS entered 01/13/2021), teach p-value is generally accepted as a measure of how significant the results of a method/assay are (see for example page 21, col. 1, paras 1-2, is a test carried out considered ‘statistically significant’). See at page 22, col. 1, para 3, the P stands for probability and measures how likely it is that any observed difference between two groups is due to chance; since it is a measure of how likely an observed difference between two groups is due to chance, it’s a measure of a result derived from method. This supports that p-values are not measures of any particular product itself, such as a food preparation as claimed. There are many factors which influence a p-value, see for example Dahiru et al., at page 24, col. 1, factors such as size of the observed effect, sample size, spread of the data, these are all factors associated with performance of a method, not with a product/device, such as a test panel kit or a given food preparation, as claimed.
Given that p-value is influenced by multiple factors, it is not even predictable that a given food preparation would have a set, unchanging p-value, considering a p-value is a measure of the significance of the results of a given test.

Zeng et al. supports that simply having knowledge of a potential food group would not put one is possession of a test kit having the desired statistical significance; one would also need to identify particular components or antigens therein for extraction and coupling. The originally filed specification’s disclosure of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance.
For all of these reasons, the present specification fails to provide adequate written description for the broad genus of Crohn’s Disease food preparations, described based on desired p-value, as claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 103, 105, 109 and 11 are rejected for indefinite claim language because the claims recite the food preparations in terms of functional limitation/ability, namely the ability to have/exhibit raw p-value or FDR multiplicity adjusted p-value (see claims 1, 103 and 109 “the plurality of distinct Crohn’s Disease food preparations each have a raw p-value of ≤0.07 or false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”; claims 6, 105 and 111 “each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. 
In the present case, the recited claims fails to specify what structures or materials perform the noted functions (it is also noted the present claim is a product, not a method).
The present claims do not provide a discernable boundary on what performs the recited/claimed function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. (Also, notably the claimed invention is a product, not a method.) The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly saying that the food preparations (or combinations of preparations) have a particular p-value or FDR multiplicity 
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 20, 24, 101-103, 105-109 and 111-113 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hiller et al., WO02/29415A1 (IDS entered 01/13/2021).
Independent claim 1 recites the claim language, “consisting essentially of:” at the preamble. See MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Hiller et al. (see Hiller abstract, page 6, paras 2, 3 and 4; page 7, para 3; page 19, paras 4 and 7; page 22) anticipates the claim by similarly teaching a test kit panel product comprising a plurality of distinct food preparations immobilized to an individually addressable respective solid carrier (a microarray is taught by Hiller, see at para [0068] of the originally filed specification, a microarray as in Hiller is consistent with the type of solid carrier presently recited).
Regarding the limitations that the kit is a “Crohn’s Disease test kit panel”, that the food preparations are “Crohn’s disease food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“A Crohn’s Disease test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “crohn’s disease” imparts no distinguishing, structural limitations which could be used to differentiate “Crohn’s disease food preparations” from any other type of “food preparations”. 
In this case, Hiller et al. is teaching a kit product comprising a microarray having immobilized thereon food preparations (allergens). Structurally, the prior art product is indistinguishable from that taught by Hiller, and as such Hiller anticipates the independent claim.
Regarding the limitations of claims 1 “wherein the plurality of distinct Crohn’s disease food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct Crohn’ disease food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these 
Regarding claim 2, although Applicant’s elected species is a panel comprising all of the allergens listed at claim 2, it is noted that the present claim language as pending still recites wherein the plurality includes “at least two food preparations” from those listed at claim 2. Hiller does anticipate the claim, see Hiller at page 19, para 4, one or more allergens including for example carrot, apple, celery (thereby addressing at least two from those recited). 
Regarding claims 4, 5 and 101, see Hiller at page 19, para 7, Hiller teach at least 10, preferably at least 50, still preferred at least 90 different immobilized allergens.
Regarding claim 20, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
Regarding claims 24 and 102, see Hiller teach a microarray chip, page 6, para 5.
Regarding independent claims 103 and 105, the language recited at claim 103 is substantially similar to that recited at claim 1. Claim 103 differs from claim 1 in that the claim recites “comprising” in place of “consisting essentially of” and recites “a plurality of distinct Crohn’s disease trigger food preparations” in place of “a plurality of distinct Crohn’s disease 
Regarding claim 106, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
Regarding claims 107 and 108, see Hiller teach a microarray chip, page 6, para 5.
See also this is the case regarding independent claims 109 and 111 (the claim language is substantially similar to claim 1, and differs in that claim 109 refer to the plurality as “a plurality of distinct Crohn’s Disease trigger food preparations”). See the reasoning as set forth in detail previously above, for the reasons as indicated, Hiller anticipates the claim.
Regarding claim 112, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
Regarding claim 113, see Hiller teach a microarray chip, page 6, para 5.

Claim(s) 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dantini et al., US PG Pub No. 2005/0255533A1 (IDS cited 01/13/2021).
Independent claim 1 recites the claim language, “consisting essentially of:” at the preamble. See as discussed previously above, MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Dantini et al. also anticipates the claim by similarly teaching a test kit panel product comprising a plurality of distinct food preparations immobilized to an individually addressable respective solid carrier (e.g., paras [0015], [0024], [0046], [0047] and ELISA comprising food allergen immobilized on a microtiter plate).
DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “Crohn’s disease” imparts no distinguishing, structural limitations which could be used to differentiate “Crohn’s disease food preparations” from any other type of “food preparations”. 
In this case, Dantini et al. is teaching a kit product comprising a solid support having immobilized thereon food preparations (food allergens). Structurally, the prior art product is indistinguishable from that taught by Dantini, and as such Dantini also anticipates the independent claim.
Regarding the limitations of claims 1 “wherein the plurality of distinct Crohn’s disease food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct Crohn’s disease food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-
Regarding claim 2, although Applicant’s elected species is a panel comprising all of the allergens listed at claim 2, it is noted that the present claim language recites wherein the plurality includes “at least two food preparations” from those listed at claim 2. See Dantini et al. at paras [0024] and [0047] for example, does anticipate the claim as the reference discloses several species that are the same as those listed in the present claims, thereby addressing at least 2. 
Regarding claims 4, 5 and 101, see Dantini at e.g., para [0047].
Regarding claim 20, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini does teach coated allergen extract (para [0065]).
Regarding claims 24 and 102, see Dantini teach a microwell plate (see previously cited above), the wells of a micro well plate arranged in an array (the structure does address an array).
Regarding independent claims 103 and 105, the language recited at claim 103 is substantially similar to that recited at claim 1. Claim 103 differs from claim 1 in that the claim 
Regarding claim 104, see Dantini et al. teach a panel comprising at least 8 of the claimed plurality as recited at present claim 104 (see Dantini para [0047])
Regarding claim 106, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini is disclosing coating allergen extract at the wells.
Regarding claims 107 and 108, see Dantini teach a microwell plate (see previously cited above), the wells of a micro well plate arranged in an array (the structure does address an array).
See also this is the case regarding independent claims 109 and 111 (the claim language is substantially similar to claim 1, and differs in that claim 109 refer to the plurality as “a plurality of distinct Crohn’s disease trigger food preparations”). See the reasoning as set forth in detail previously above, for the reasons as indicated, Dantini anticipates the claim.
Regarding claim 110, see Dantini et al. teach a panel comprising at least 8 of the claimed plurality as recited at present claim 104 (see Dantini para [0047])
Regarding claim 112, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini is disclosing coating allergen extract at the wells.
Regarding claim 113, see as cited above Dantini does teach a microwell plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 104 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller et al. in view of Dantini et al., Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021), Calenoff et al., US Patent No. 4,963,356 and Lavine, E., Blood testing for sensitivity, allergy or intolerance to food, CMAJ, 184(6), (2012), p. 666-668.
Hiller et al. teach a test kit panel substantially as claimed, Hiller teaching arrays of immobilized allergens including for example carrot, celery, peanut, and apple (see page 19, para 4); however Hiller et al. almond, apple, avocado, barley, broccoli, buck wheat, cabbage, sugar cane, cantaloupe, carrot, cauliflower, celery, chili pepper, chocolate, clam, cola nut, corn, cucumber, eggplant, garlic, grapefruit, green pea, green pepper, honey, lemon, lettuce, lima bean, malt, mustard, oat, olive, onion, orange, oyster, peach, pinto bean, potato, rice, rye, safflower, sardine, scallop, soybean, spinach, squashes, strawberry, string bean, sunflower seed, sweet potato, tea, tobacco, tomato, walnut, wheat, baker's yeast, brewer's yeast, peanut, pineapple, sole, blueberry, grape, chicken, cinnamon, turkey, butter, cottage cheese, cashew, yogurt, cow's milk, egg, millet, coffee, halibut, beef, Swiss cheese, lobster, parsley, pork, shrimp, cheddar cheese, goat's milk, banana, and American cheese see as at claims 2, 104 and 110).

Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, blueberry, cheddar cheese, goat’s milk, halibut, malt, yogurt and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches a list including safflower, orange, butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Calenoff also disclose art known food allergen extracts, the list of Calenhoff also overlapping many of the species as taught by the art cited above, Calenoff further teaching for 
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
	Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified test kit panel of Hiller et al., namely the device comprising a plurality of allergens in order to provide a comprehensive panel, combining allergens as taught by Dantini, Warthoe, Power, Calenoff and Lavine, in order to be able to diagnose one’s hypersensitivity to particular foods, and further in order to allow a practitioner to screen for a cause of a subject’s hypersensitivity to an unknown food source (as in Dantini, a comprehensive panel to screen for cause). 
	Additionally, it would have been obvious to have arrived at the complete panel comprising the species as recited (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by both Hiller and further Dantini, see Hiller page 6, paras 2 and 3 and Dantini at paras [0042]-[0043]). Specifically the ordinarily skilled artisan would appreciate that the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of allergens to uncover the unknown cause. One of ordinary skill would have a reasonable 
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe, Calenoff and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the base product as taught by either of Hiller and Dantini, namely a solid support device comprising a plurality of immobilized food allergens intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Hiller, Dantini, Power, Calenoff and Warthoe). One of ordinary skill in the art would have been motivated to, and could have, combined the different panels in order to produce one all-inclusive comprehensive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects as a result of allergy), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success because both Hiller and Dantini teach inventions focused on allowing a practitioner to screen large numbers of possible antigens (this is desirable in the art, as supported by both of these references), particularly food allergens, for immunoglobulin response using a singular solid support device, the base device of Hiller specifically taught as limitless to the amount of potential allergens which can be immobilized. Additionally, one of ordinary skill would have .

Claims 2, 104 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Dantini et al. in view of Warthoe, Power et al., Calenoff and Lavine, E.
Dantini teach an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a solid support comprising immobilized food allergen (see para [0014]). 
Dantini teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, beef, baker’s yeast, cashew, chicken, cinnamon, claim, coffee, grape, lettuce, lima bean, lobster, pork, safflower, scallop, shrimp, strawberry, turkey, yogurt, tea (see paras [0024] and [0047]).
However, Dantini et al. fails to teach their comprehensive list as including the allergens (food preparations) green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate, American cheese, swiss cheese, goat’s milk, halibut, malt, yogurt, safflower, and tobacco.
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, 
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches a list including safflower, orange, butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Calenoff also disclose art known food allergen extracts, the list of Calenhoff also overlapping many of the species as taught by the art cited above, Calenoff further teaching for example allergen extract for American cheese, and swiss cheese (see col. 26, Example 10, food allergen extracts).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
	Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the comprehensive assay (ELISA) of Dantini (the test kit panel), the plate comprising a plurality of immobilized allergens with additional allergens such as green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further 
	Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success adding the additional allergens since the purpose of Dantini is to provide a comprehensive (complete) test.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe, Calenoff and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by Dantini, namely a solid support device comprising a plurality of immobilized food allergens intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe, Calenoff and Lavine). One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food 
One of ordinary skill in the art would have a reasonable expectation of success because Dantini teach their invention is focused on allowing a practitioner to screen large numbers of possible antigens, particularly food allergens, for immunoglobulin response using a singular solid support device. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Dantini, Power, Warthoe, Calenoff, Lavine all list/indicate allergens that are art recognized).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/441,902
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 71, 73, 127 and 132 of copending Application No. 16/441,902.

Regarding claim 2, the kit panel comprising at least two food preparations from those listed at claim 2, see 16/441,902 at claims 127 and 132. 
Regarding claims 4, 5 and 110, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 5 and 6.
Regarding claims 6 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claim 8.
Regarding claims 20 and 112, see 16/441,902 at claim 15.
Regarding claims 24 and 113, see 16/441,902 at claim 17.
Regarding claim 101, see 16/441,902 at claim 5 and 6.
Regarding claim 102, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).

Regarding claim 104, see 16/441,902 at claims 127 and 132.
Regarding claim 105, see 16/441,902 at claim 8.
Regarding claim 106, see 16/441,902 at claim 15.
Regarding claims 107 and 108, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).

16/013,774
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 20, 24, 103-111 and 113-118 of copending Application No. 16/013,774.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 2, 104 and 110, see 16/013,774 at claims 104 and 109

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,774 at claim 20 (crude filtered aqueous extract).
Regarding claims 24, 102, 107, 108 and 113, see 16/013,774 at claim 24 (regarding the solid carrier).

16/013,821
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10, 20 and 103-112 of copending Application No. 16/013,821.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 108). See also, the above citation also addressing present claims 103 and 109. 
Regarding claims 2, 104 and 110 see 16/013,821 at claims 2, 104 and 109.

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,821 at claims 20, 107 and 112.
Regarding claims 24, 102, 107, 108 and 113, see 16/013,821 at claims 1, 103 and 108.

16/131,281
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 11). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 2, 104 and 110, see 16/131,281 at claims 2, 104, 110.

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/131,281 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/131,281 at claims 24, 105 and 111.

16/124,473
Claims 1, 2, 4-6, 20, 24 and 101-113 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-111 of copending Application No. 16/124,473.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 102 and 107). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 2, 104 and 110, see 16/124,473 at claims 2, 103 and 108.

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6 and 109.
Regarding claims 20, 106 and 112, see 16/124,473 at claims 20, 106 and 111.
Regarding claims 24, 102, 107, 108 and 113, see 16/124,473 at claim 24.

16/171,154
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/171,154. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 102 and 107). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 2, 104 and 110, see 16/171,154 at claims 2, 104 and 110.

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6 and 109.
Regarding claims 20, 106 and 112, see 16/171,154 at claims 20, 106 and 111.
Regarding claims 24, 102, 107, 108 and 113, see 16/171,154 at claims 24, 107 and 108.

16/218,054
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 2, 104 and 110, see 16/218,054 at claims 2 and 104.

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/821,054 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/821,054 at claims 24, 105, 106 and 111.

16/242,519
Claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/242,519.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 2, 104 and 110, see 16/242,519 at claims 2 and 104.

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/242,519 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/242,519 at claims 24, 105, 106 and 111.

US Patent No. 10,788,498
Claims 1, 2, 4-6, 24, 101-105, 107-111 and 113 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,788,498 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1 and 17 of the patent). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 2, 104 and 110, see 10,788,498 at claim 18.

Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also 10,788,498 at claims 10 and 15.
Regarding claims 24, 102, 107, 108 and 113, see 10,788,498 at claims 4 and 7.

Claims 20, 106 and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view of Hiller et al. (cited previously above).
US 10,788,498 recites a test kit panel substantially as claimed (see as cited above), however fails to recite wherein the plurality of distinct food preparations are crude filtered aqueous extract or processed aqueous extract (claims 20, 106 and 112).
See Hiller et al. teaching an array product substantially as claimed (an array that addresses the kit panel as claimed). As noted previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
prima facie obvious to one having ordinary skill to have relied on a known technique for providing allergen reagent (namely applying a known technique to a known product). See as cited previously above it was well known at the time (Hiller) to provide allergen in form as an aqueous extract at a solid support substrate in an array format for testing food sensitivity. One of ordinary skill in the art would have recognized that applying the known technique would have yielded the predictable result, namely of providing the allergen ready to use as part of a test panel. The ordinarily skilled artisan would have a reasonable expectation of success relying on a known, art recognized technique for its intended purpose.

Claims 2, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view Dantini et al., Warthoe et al., Power, Calenoff and Lavine. 
US 10,788,498 recites a test kit panel substantially as claimed (see as cited above), however fails to recite Applicant’s elected panel comprising all the species recited at claims 2, 104 and 110).
Dantini teach an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a solid support comprising immobilized food allergen (see para [0014]). Dantini teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, beef, baker’s yeast, cashew, chicken, cinnamon, claim, 
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, blueberry, cheddar cheese, goat’s milk, halibut, malt, yogurt and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches a list including safflower, orange, butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Calenoff also disclose art known food allergen extracts, the list of Calenhoff also overlapping many of the species as taught by the art cited above, Calenoff further teaching for example allergen extract for American cheese, and swiss cheese (see col. 26, Example 10, food allergen extracts).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
 	Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the test 
	Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of foods immobilized at the panel is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success adding the additional allergens since the purpose of Dantini is consistent with that of US 10,788,498, namely is to provide a comprehensive (complete) test to determine ones reactivity (in the case of the patent cause of reactivity manifested in the form of IBS).

One of ordinary skill in the art would have a reasonable expectation of success combining allergens to screen a large number of possible antigens, particularly food allergens, for immunoglobulin response using a singular solid support device because this was a recognized practice (e.g., see the above cited art, Dantini, Power, Warthoe, etc. teaching combining large numbers to produce a comprehensive, inclusive broad panel) and because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Dantini, Power, Warthoe, Calenoff, Lavine all list/indicate allergens that are art recognized).

US Patent No. 10,309,970 B2
Claims 1, 6, 24, 101, 105, 107-109, 111, 112 and 113 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,309,970. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,309,970 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1 of the patent). See also, the above citation also addressing present claims 103 and 109.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also US patent claim 2.
Regarding claims 20, 106 and 112, see 10,309,970 at claim 4.
Regarding claims 24, 102, 107, 108 and 113, see 10,309,970 at claim 5.

Claims 2, 4, 5, 101, 103, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,309,970 in view of Dantini et al., Warthoe et al., Power et al., Calenoff and Lavine. 
US 10,309,970 recites a test kit panel substantially as claimed (see as cited above), however fails to recite a specific panel or number of food preparations, as a result fails to address 
Dantini is as cited previously above, similarly teaching an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a solid support comprising immobilized food allergen (see para [0014]). Dantini teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, beef, baker’s yeast, cashew, chicken, cinnamon, claim, coffee, grape, lettuce, lima bean, lobster, pork, safflower, scallop, shrimp, strawberry, turkey, yogurt, tea (see paras [0024] and [0047]). However, Dantini et al. still fails to teach their comprehensive list as including the allergens (food preparations) green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco.
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, 
Calenoff also disclose art known food allergen extracts, the list of Calenhoff also overlapping many of the species as taught by the art cited above, Calenoff further teaching for example allergen extract for American cheese, and swiss cheese (see col. 26, Example 10, food allergen extracts).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
 	Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the test panel of US 10,309,970 in order to have arrived at the comprehensive panel of food preparations as claimed, namely by combining the known food preparations as taught by the assay (ELISA) of Dantini (the test kit panel), with the other art recognized allergens (food preparations) such as green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a potential cause of a subject’s reactivity to an unknown food source from a greater possible number of allergens (food preparations).  
	Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, 
Specifically the ordinarily skilled artisan would appreciate, the number of foods immobilized at the panel is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success adding the additional allergens since the purpose of Dantini is consistent with that of US 10,309,970, namely is to provide a comprehensive (complete) test to determine ones reactivity (in the case of the patent cause of reactivity manifested in the form of IBS).
Additionally, one of ordinary skill would have been motivated to combine the food preparations of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by 10,309,970, namely a solid support device comprising a plurality of immobilized foods intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine), in order to arrive a comprehensive panel of causative foods. One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the 
One of ordinary skill in the art would have a reasonable expectation of success because US 10,309,970 fails to limit the claims to any particular food preparations.

Regarding copending applications 16/441,902, 16/013,774, 16/013,821, 16/131,281, 16/124,473, 16/171,154, 16/218,054, and 16/242,519 and Applicant’s elected species of food preparations/panel:
Claims 2, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 71, 73, 127 and 132 of copending Application No. 16/441,902; Claims 2, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 20, 24, 103-111 and 113-118 of copending Application No. 16/013,774; Claims 2, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10, 20 and 103-112 of copending Application No. 16/013,821; Claims 2, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281; Claims 2, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-111 of copending Application No. 16/124,473; Claims 2, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/171,154; Claims 2, 104 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054; and Claims 2, 104 and 110 are 
Each of 16/441,902; 16/013,774; 16/013,821; 16/131,281; 16/124,473; 16/171,154; 16/218,054; and 16/242,519 are each as cited previously in detail above, teaching a test kit panel substantially as claimed. 
Each of the copending applications recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/       Primary Examiner, Art Unit 1641  

/GARY JONES/Director, Technology Center 1600                                                                                                                                                                                                                                                                                                                                                                                                       

/BAO THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641